      Case 2:18-cv-07930-MVL-JCW Document 21 Filed 12/04/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

BETTY J JOHNSON                                            CIVIL ACTION

VERSUS                                                     NO. 18-7930

INVESTOR EQUITIES, LLC ET AL                               SECTION “S” (2)


                     SCHEDULING CONFERENCE NOTICE

      A SCHEDULING CONFERENCE will be held BY TELEPHONE on
DECEMBER 17, 2018 at 2:00 p.m. for the purpose of setting pre-trial deadlines and
a trial on the merits.
      The Court will initiate the telephone conference call and will be represented at
the conference by its Case Manager. The Court will call the attorney designated on
the docket sheet as “Lead Attorney” for each party. If an attorney other than Lead
Counsel is to participate, counsel are to contact the case manager prior to
the conference in order to provide the appropriate contact information.



                                        MARY ANN VIAL LEMMON
                                        UNITED STATES DISTRICT JUDGE

                                        Issued for the Court:

                                        By: Erin Mouledous
                                            Case Manager
                                            (504) 589-7695




                          NOTICE
COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS
NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY
THIS NOTICE.
     Case 2:18-cv-07930-MVL-JCW Document 21 Filed 12/04/18 Page 2 of 2




               IMPORTANT NOTICE TO COUNSEL

COUNSEL WILL BE REQUIRED TO ANSWER THE
FOLLOWING QUESTIONS REGARDING DISCLOSURE AT THE
CONFERENCE:

1.   Have all parties completed your Rule 26(a)(1) mandatory
     initial disclosures?

2.   Have all parties stipulated that initial disclosures under Rule
     26(a)(1) will not be made in this case?

3.   Do any of the parties object to making Rule 26(a)(1) initial
     disclosures in this case? *

*WRITTEN OBJECTIONS MUST BE FILED THREE WORKING
DAYS PRIOR TO THE PRELIMINARY CONFERENCE.
